          Case 1:19-cv-04676-PAE Document 83 Filed 06/27/19 Page 1 of 2
                                                    U.S. Department of Justice
                                                    Civil Division
                                                    Federal Programs Branch
                                                    1100 L Street, NW
                                                    Washington, D.C. 20005




                                                                                     Tel: (202) 305-0878
                                                                                     Fax: (202) 616-8470
                                                                           Bradley.Humphreys@usdoj.gov

                                                               June 27, 2019

BY ELECTRONIC COURT FILING

The Honorable Paul A. Engelmayer
United States District Court
Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square, Room 2201
New York, NY 10007

Re:    Defendants’ letter motion for extension of time until Monday, July 1, 2019 to Oppose
       Plaintiffs’ Motions for Preliminary Injunction , No. 1:19-cv-04676-PAE (consolidated
       with Nos. 1:19-cv-05433-PAE & 1:19-cv-05435-PAE).

Dear Judge Engelmayer:

Defendants Alex M. Azar II, in his official capacity as Secretary of Health and Human Services,
and the U.S. Department of Health and Human Services (HHS) respectfully ask that the Court
extend the current deadline to oppose Plaintiffs’ motions for preliminary injunction by three
calendar days, from Friday, June 28, 2019 to Monday, July 1, 2019 (by midnight). Defendants
make this modest request in light of the Court’s denial of Defendants’ earlier motion to continue
the deadline to oppose Plaintiffs’ motions for preliminary injunction and to set a summary
judgment briefing schedule; or, in the alternative, for enlargement of time to file Defendants’
opposition to Plaintiffs’ motions for preliminary injunctions, ECF No. 79.

Over the course of the past several weeks, Defendants have been working diligently to attempt to
maintain the status quo in this litigation for a period of time that would allow this case to be decided
on the merits and without the need to consider a request for extraordinary injunctive relief, and in
hopes of conserving the resources of the Court and the parties. Doing so has required Defendants
and the undersigned to expend significant time in internal discussions and in discussions with
counsel for Plaintiffs and other litigants challenging the same HHS Final Rule in other cases.
Defendants appreciate that neither Plaintiffs nor the Court are satisfied that Defendants’ proposal
to delay any enforcement of the Final Rule would, in fact, accomplish those goals. However,
Defendants’ efforts were in good faith, and they have, regrettably, taken away from Defendants’
time to draft an opposition to Plaintiffs’ motions for preliminary injunction. Defendants also note
that they are also required to file oppositions to motions for preliminary injunctions in three similar
cases in the Northern District of California by 3:00 PM Eastern on July 1, 2019, and in one case
          Case 1:19-cv-04676-PAE Document 83 Filed 06/27/19 Page 2 of 2




in the District of Maryland by 4:30 PM Eastern, also on July 1, 2019, and those additional deadlines
have stretched the resources of the attorneys working on these matters.

Defendants, therefore, respectfully ask that the Court grant Defendants a modest extension of three
calendar days, until midnight on July 1, 2019, for Defendants to file their opposition to Plaintiffs’
motions for preliminary injunction. These three additional calendar days will allow Defendants to
better respond to Plaintiffs’ arguments, which, in turn, should assist the Court in considering
Plaintiffs’ challenge to the Final Rule. The requested delay also will not prejudice Plaintiffs, given
that the effective date of the Final Rule is still nearly one-month away. Defendants respectfully
submit that the short requested extension is warranted and ask for the Court’s understanding.

Counsel for Defendants have conferred with counsel for Plaintiffs, who indicated that Plaintiffs do
not consent to Defendants’ motion. This is Defendants’ second request for an extension of time;
however, Defendants’ prior request was denied, and here Defendants seek a much more limited
extension.

We appreciate your Honor’s time and attention to this request.

                                                      Sincerely,


                                                      /s/ Bradley P. Humphreys
                                                      BRADLEY P. HUMPHREYS
                                                      Trial Attorney
                                                      U.S. Department of Justice, Civil Division




                                                  2
